Citation Nr: 0003183	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of injury 
to the head, to include scarring.

4.  Entitlement to service connection for loss of bladder 
control, claimed as secondary to a service-connected low back 
disability.

5.  Entitlement to service connection for loss of bowel 
control, claimed as secondary to a service-connected low back 
disability.

6.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a low back injury, with 
degenerative changes.

7.  Entitlement to a compensable evaluation for service-
connected pterygium, status post left eye surgery.

8.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1973 
and from September 1990 to April 1992, as well as service 
with the Nevada Army National Guard and Army Reserve from 
approximately April 1983 to September 1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran has any disabling residuals of injury to the head, to 
include scarring, that resulted from any incident of military 
service.

2.  The competent evidence of record does not show that the 
veteran has a loss of bladder control related to service or 
to a service-connected low back disability.

3.  The competent evidence of record does not show that the 
veteran has a loss of bowel control related to service or to 
a service-connected low back disability.

3.  The competent and probative evidence of record reflects 
that residuals of a low back injury consist of degenerative 
changes and limited motion, with subjective complaints of 
pain that are disproportionate to clinical findings, 
resulting in no more than moderate back disability.  

4.  The competent and probative evidence of record reflects 
that the veteran has corrected vision of 20/20 bilaterally.

5.  The competent and probative evidence of record reflects 
that the veteran has frequent recurrences of internal and 
external hemorrhoids, with evidence of thrombosis and 
redundant tissue.

6.  The record contains competent evidence of a plausible 
relationship between existing hearing loss and tinnitus and 
the veteran's service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of injury to the head, to include scarring, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a loss 
of bladder control, claimed as secondary to a service-
connected low back disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a loss 
of bowel control, claimed as secondary to a service-connected 
low back disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a low back injury, with degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 (1999).

4.  The schedular criteria for a compensable evaluation for 
residuals of postoperative pterygium of the right eye have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.383, 4.7, 4.75, 4.84a, Diagnostic Codes 6034, 
6079 (1999).

5.  The schedular criteria for an evaluation of no more than 
10 percent for hemorrhoids have been met.  38 U.S.C.A. 1155, 
5107(b) (West 1991); 38 C.F.R. 4.114, Diagnostic Code 7336 
(1999).

6.  The claims of entitlement to service connection for 
hearing loss and tinnitus are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection: Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well Groundedness

The threshold question to be answered in the veteran's appeal 
with respect to claims of service connection is whether he 
has presented evidence of well-grounded claims.  "[A] person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Residuals of injury to the head

The report of medical examination at service entrance in 
April 1969, shows that the veteran's head was clinically 
evaluated as normal.  On the accompanying report of medical 
history, the veteran reported having a history of a head 
injury, noted by medical personnel as a history of prior head 
injury without sequelae.  In May 1972, he was pinned between 
a refrigerator and a guardrail and when the rail broke he 
fell four to five feet.  He then complained of back, pelvic 
and elbow pain.  His head was noted to be normal on 
examination.  The service medical records do not document any 
head injury during the initial period of active duty.  On the 
service discharge examination in 1973, the veteran's head, 
face, and scalp were noted to be normal.  Identifying body 
marks were noted to include a one inch scar on the left side 
of the chin.  There was no reference to any head injury.   

On an Army National Guard enlistment examination in 
April 1983 the veteran's head, scalp and face were noted to 
be normal and no facial scars were identified.  He reported 
having had a head injury in December 1982, when he was in a 
motor vehicle accident.  On periodic reserve examinations in 
October 1987 and March 1989, no residuals of any head injury 
were noted and the veteran denied a history of such injury.  
Subsequent service medical records do not show any in-service 
head injury.

Documents prepared in connection with a Medical Evaluation 
Board (MEB) in August 1991 and a November 1991 report of 
examination for a Physical Evaluation Board (PEB) do not note 
any head injury or residuals thereof.  The physical 
examination revealed that the head, face, neck and scalp were 
normal and no facial scars were identified.  A report of 
medical history, dated in November 1991, indicates that the 
veteran had a history of multiple head injuries secondary to 
trauma without loss of consciousness and without residual 
deficits; none was reported to be service related. 

In his claim for service connection filed in May 1992, the 
veteran cited "scars on head from injury" but did not 
indicate when such injury occurred and did not report any 
medical treatment for same.  

The report of VA examination conducted in June 1992 shows 
that the veteran's neurologic and psychiatric status was 
normal.  The veteran was noted to have scars from a head 
injury in 1982 or 1983 that had been repaired.  The diagnoses 
included laceration of the left scalp, repaired and resolved.

In his notice of disagreement filed in March 1994, the 
veteran stated that in 1972, while moving a refrigerator, the 
refrigerator slipped and pushed him down a staircase, whereby 
he was knocked out and received the scar on his head.   

In connection with a VA neurologic examination conducted in 
March 1999, the veteran denied any history of seizures, 
headaches or dizziness.  The examiner noted no functional 
impairment of the peripheral or autonomic nervous system, and 
no psychiatric manifestations.  


Analysis

As stated, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The evidence in this case shows that the veteran apparently 
sustained a head injury in about 1982, when he was in a motor 
vehicle accident.  He was not on active duty or training duty 
at that time.  Hence, that injury was not service related.  
There is no notation in the service medical records of any 
head injury while the veteran was on active duty or otherwise 
in a duty status.  

When the veteran filed his claim for service connection, he 
did not state when his claimed head injury occurred.  
However, in his notice of disagreement, he indicated that he 
believed it occurred in 1972, when he fell while moving a 
refrigerator.  His service medical records confirm that 
incident but clearly show that his head was normal and they 
do not otherwise reflect that any head injury was sustained 
at that time.  At the time of an examination by the VA in 
June 1992, the veteran was noted to have a head scar from an 
injury in 1982 or 1983.  Thus, it appears the scar was 
attributed to the civilian head injury sustained in the early 
1980s.  In any event, there is no competent evidence that the 
veteran has any head scars or other residuals of any head 
injury claimed to have been sustained at the time of the 1972 
accident or that any current head scars are otherwise related 
to service.   Thus, the claim is not well grounded.   

Loss of bowel/bladder control

Factual Background

Service medical records document that the veteran sustained a 
back injury in February 1991 while serving in Saudi Arabia 
during Operation Desert Storm.  He was hospitalized at 
Letterman Army Hospital from April to July 1991.  On the day 
after admission it was noted that he denied a history of loss 
of bowel or bladder function.  The hospital records and 
reports also indicate that after his fall the veteran had low 
back pain, left leg pain and paresthesias, and that he 
initially improved but then had an exacerbation.  He 
complained of "no bowel or bladder symptoms."  Deep tendon 
reflexes and sensation were symmetric and motor strength was 
5/5.  In a June 1991 medical record entry it was noted that 
he had no bowel or bladder changes.  An August 1991 MEB 
examination report reflects that an MRI scan had shown 
spondylolysis of the lumbar spine but no evidence of a 
herniated disc and that the veteran continued to complain of 
lower back pain.  The report contains no complaints or 
diagnosis of bowel or bladder problems 

The veteran was seen by a private physician, F.H., M.D., in 
November 1991 for a second opinion regarding his back injury.  
The physician's report reflects no complaints of any bowel or 
bladder symptoms and notes that the veteran "has no GI 
complaints."  

The report of an October 1991 PEB examination reflects no 
genitourinary or gastrointestinal abnormalities and no 
medical notation of any history of urinary or bowel 
incontinence.  A PEB report of December 1991 shows that the 
veteran had a disability characterized as chronic low back 
pain, with spasm and some neurological findings by 
electromyography and left leg pain, without a herniated disc.  
The VA disability code cited by the board was 5295.  The 
report does not refer to any incontinence.  

In a copy of a January 1992 rebuttal statement disagreeing 
with the PEB, the veteran wrote that, on returning from 
Nellis Air Force Base on September 23 and speaking to a Dr. 
P., he had mentioned having "wet farts," described by the 
veteran as feeling as if he were expelling gas with a feeling 
of wetness in his anal area.  He related that sometimes he 
would find wetness on wiping himself or his underwear would 
be spotted with feces or urine, the passage of which he could 
not control, and that he had complained of such to physical 
therapy personnel.  He was now inquiring as to whether the 
PEB wanted to have the loss of bowel control evaluated as 
part of his disability.  The Army responded that the PEB's 
determination would stand.  

In a February 1992 letter, Dr. P., an Army medical officer, 
stated that although the veteran had sustained a significant 
lower back injury in his fall, medical personnel were unable 
to find any evidence of any major bony or neurological 
injury.  It was reported that the veteran was still 
experiencing back pain.  The letter mentions nothing of any 
incontinence.  

Service medical records show that in February 1992 the 
veteran complained of mild, occasional (weekly) urinary and 
stool incontinence since March 1991.  Rectal examination 
revealed that the anal sphincter was lax and although it 
could sometimes be contracted, usually it could not.  The 
diagnosis was episodic urinary and stool incontinence of 
questionable etiology.  He was referred to the urology clinic 
where examination revealed that left peroneal sensation was 
slightly decreased compared to the right.  The assessment was 
rule out neurogenic bladder.  When he was seen by the same 
physician in March 1992, he was afforded testing for urinary 
function.  The testing was interpreted as showing multiple 
early contractions suggestive of detrusor instability; 
however, the examining physician was not convinced that the 
some of the results were accurate.  The veteran was seen at 
the gastrointestinal clinic in March 1992 for a complaint of 
mild stool incontinence since his back injury.  The clinic 
report reflects that the veteran gave a three to four month 
history of some stool incontinence, noting soiling of his 
underwear.  During the same period he had had blood on his 
stool.  He denied diarrhea and was noted to have no history 
of hemorrhoids.  The veteran indicated that when feeling the 
need to expel gas, he would often pass some stool.  He was to 
undergo a sigmoidoscopy.  

In his June 1992 claim for VA disability benefits the veteran 
mentioned loss of bowel control in 1990, 1991 and 1992.  

In June 1992, the veteran presented for a VA examination.  On 
a general medical examination he reported urine and fecal 
incontinence since back trauma.  On rectal examination, other 
than findings related to hemorrhoids, there were no 
abnormalities noted.  There was no tenesmus or abnormal 
laxity of the sphincter.  The examiner, after noting the 
veteran's complaint of incontinence, remarked that no 
physical evidence to support the complaint was found on the 
examination and diagnosed urinary and bowel incontinence by 
history.   

By a rating decision dated in February 1993, the RO 
established service connection for residuals of a low back 
injury, to include mild degenerative changes and possible 
herniated nucleus pulposus, and assigned a 20 percent rating.  

VA outpatient records reflect that on multiple occasions in 
late 1993 and early 1994 the veteran complained of rectal 
bleeding.  It was noted that he had internal hemorrhoids and 
a colonic polyp.  A polyp was removed in April 1994 and again 
in about April 1996.  A February 1995 record entry reflects 
the veteran's complaint of tailbone pain and of still getting 
wet in the anal regional, along with a history of rectal 
bleeding.   He was referred to the hemorrhoid clinic.  In 
April 1996 he reported intermittent loose stools.  Subsequent 
outpatient treatment records reflect a variety of unrelated 
complaints.

At the time of fee-basis neurologic examination in March 
1999, the veteran related his back and lower extremity 
complaints and reported some urinary urgency but denied 
incontinence.  He also denied bowel incontinence, but 
reported frequent problems with diarrhea.  The examiner 
opined that the veteran's urinary and bowel complaints were 
unrelated to his back disability.  

According to the report of a VA genitourinary examination 
conducted in April 1999, the veteran began to experience 
urinary urgency "to the point of incontinence" and periods 
of double voiding at some point following his 1991 in-service 
back injury.  The examiner reviewed the claims files noting 
that in February 1992 the veteran had been found to have a 
diminished bulbocavernous reflex and slightly impaired 
perineal sensation over the S1 distribution and that further 
studies were performed and showed and "absolutely normal" 
maximum flow rate and a "certainly acceptable" voided 
volume, with the 1992 examiner questioning whether the 
veteran voluntarily emptied his bladder.  On further review 
of the record, the current examiner noted that additional 
studies had been performed and had been felt to suggest 
detrusor instability, with medication recommended.  The 
current examiner noted that the veteran did not remember most 
of the prior testing.  

On current VA examination, a bladder scan was performed and 
noted to determine residual urine which, according to the 
examiner, was "just" 19 cubic centimeters.  Perineal and 
lower lumbar distribution testing was stated to demonstrate a 
rather uniform diminished pinprick sensation, with neither 
side especially different from the other.  The impression was 
a history of lumbar trauma with urinary symptoms compatible 
with detrusor instability.  The examiner indicated that 
testing "can certainly be repeated...to determine whether 
uninhibited bladder contractions are indeed occurring.  Also 
neurologic evaluation including EMG can be performed to 
determine whether there is [sic] indeed abnormalities of the 
lumbosacral never [sic] plexus."  

A VA intestinal examination was also conducted in April 1999.  
The examiner noted that the veteran had had hemorrhoids since 
1986, that he had a history of rectal bleeding, and that he 
reported having diarrhea once or twice a month and some fecal 
incontinence when straining while doing physical activity.  
On examination, the veteran was noted to have no fistulas and 
no fecal discharge. There was evidence of slight laxity of 
the anal sphincter.  A barium enema showed a small amount of 
residual fecal matter that precluded absolute exclusion of a 
small polyp or mucosal lesion but was otherwise unremarkable.  
The clinical diagnoses were hemorrhoids and status post 
polypectomies.  


Analysis

The veteran's service medical records do not document any 
relevant bowel or bladder complaints until almost a year 
after his February 1991 back injury, and a November 1991 
private medical opinion, which the veteran himself obtained 
from Dr. F.H., contains no reference to any bowel or bladder 
problems.  In fact, the post-accident medical evidence 
indicates that he veteran denied bowel and bladder problems 
until early February 1992, when he complained of occasional, 
mild urinary and bowel incontinence, which he said had 
existed since March 1991.  His complaint was noted to be of 
questionable etiology.  

In regard to the veteran's claimed loss of bowel control, the 
February 1992 record documenting a complaint of mild, 
occasional stool incontinence since March 1991, shows that 
examination revealed a lax but contractible anal sphincter.  
The etiology of the laxity was noted to be questionable.  
When he was seen at the gastrointestinal clinic in March 1992 
for his bowel complaint, he had only a three to four month 
history of stool incontinence.  In connection with his June 
1992 claim for VA benefits the veteran reported loss of bowel 
control dating back to 1990.  Thus, on its face, his stated 
history has been inconsistent.  In any event, when the VA 
examined him in June 1992, the examiner found no physical 
evidence to support the complaint.  Subsequent VA medical 
records are noteworthy for numerous lower gastrointestinal 
tract complaints, such as rectal bleeding, hemorrhoids and 
colon polyps, with virtually no reference to bowel 
incontinence.  In any event, when he was afforded a VA 
gastrointestinal examination in March 1999, he complained of 
diarrhea but not of incontinence and the examiner stated that 
the complaints were unrelated to the veteran's back 
disability.  Thus, the evidence does not show that the 
veteran currently experiences loss of bowel control and that 
such is of service origin or is related to his service 
connected back disability.  

It must be emphasized that the more recent medical records do 
not reflect evidence of bowel incontinence but, rather, only 
occasional diarrhea.  Despite the veteran's numerous rectal 
complaints over the last few years and findings of 
hemorrhoids and polyps, the competent evidence does not 
establish a current disability manifested by bowel 
incontinence and that such is of service origin or related to 
a service-connected disability.  Hence, the claim for service 
connection for loss of bowel control is not well grounded. 

In regard to the claim of service connection for loss of 
bladder control, the veteran again has given a conflicting 
history, at times indicating the presence of such since the 
early 1991 back injury, while actually denying bladder 
changes during treatment for the back trauma.  In any event, 
the veteran underwent an in-service work up for his urinary 
complaints in the spring of 1992, with results only 
suggestive of detrusor instability.  On a June 1992 VA 
examination, there were no physical findings to support his 
complaints and incontinence was diagnosed only by history.  
Additionally, on a fee basis neurological examination in 
March 1999 the veteran denied urinary incontinence, reporting 
only some urinary urgency, and the examiner expressed the 
opinion that the urinary complaints were unrelated to the 
veteran's back disability, giving no support to the prior 
notation that the veteran might have a neurogenic bladder.  
The evidence to this point does not establish a well-grounded 
claim inasmuch as there is no diagnosis of a bladder 
disability manifested by incontinence.   

The April 1999 VA urological examiner did note in the 
diagnosis that the veteran had a history of back trauma with 
symptoms compatible with detrusor instability.  However, the 
Board finds that the April 1999 examiner's diagnosis is not 
sufficient to well ground the claim in that it falls short of 
being a medical diagnosis of detrusor instability or of any 
other current bladder disorder.  See Caluza, supra.  Thus, 
the presence of a current disability is not shown by 
competent evidence.  Although the examiner noted that certain 
testing could be repeated/undertaken and such was not 
accomplished, the VA has no duty to provide testing or 
examination in an attempt to establish or rule out the 
existence of a disability in the absence of a well-grounded 
claim.  The record does not reflect that the veteran himself 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or etiology 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claim must be denied as not well grounded.

Other Matters

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any available medical evidence that has not been submitted or 
obtained, which will support a well-grounded claim.  Thus, 
the VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Hearing loss/tinnitus

The Board finds the veteran's claims of entitlement to 
service connection for hearing loss and tinnitus are well 
grounded within the meaning of 38 U.S.C.A. § 5107 as he has 
presented plausible and competent evidence of currently 
diagnosed hearing loss and tinnitus, in the context of a 
history of in-service noise exposure and symptomatology noted 
to have begun during military service, as well as his history 
of symptomatology continuing thereafter.  See Savage v. 
Gober, 10 Vet. App. 489 (1997).  Accordingly, such claims are 
well grounded and VA's duty to assist must be fulfilled prior 
to disposition of the claims.  38 C.F.R. § 5107(b).

Increased Evaluations: Laws and Regulations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Residuals of a low back injury, with degenerative changes

Factual Background

A service medical record dated in May 1972 notes that the 
veteran had been trapped between a refrigerator and the wall 
and struck in the back.  He complained of pain over the iliac 
area of the spine and examination revealed evidence of 
abrasions.  The impression was soft tissue injuries.  
However, the grant of service connection for a back 
disability was based on an injury sustained in early 1991, 
when the veteran, while serving in Operation Desert Storm, 
reportedly fell from what was variously described as a deck, 
tower and construction site.  Subsequent to the accident, the 
veteran was noted to complain of back and left leg pain and 
paresthesias.  Reportedly, his symptoms improved with 
treatment and then worsened.  A lumbar spine X-ray series 
completed in April 1991 showed mild disc space narrowing at 
the L3 and L4 interspace, with small anterior osteophytes.  
An August 1991 medical evaluation report indicates that an 
earlier MRI showed spondylolysis of the lumbar spine but no 
disc herniation and that the veteran continued to note a 
significant amount of back pain.  Examination revealed mild 
tenderness of the lower lumbar spine, normal sensation in the 
lower extremities, and active and equal ankle and knee jerks.  
Motor examination showed Grade V strength throughout and 
straight leg raising was negative. The diagnosis was that the 
veteran had probably developed a chronic lower back pain 
syndrome.  

A service report of physical profile, dated in 
September/October 1991, reflects a diagnosis of spondylosis 
with lower back pain and resolving left leg pain.  The 
veteran was limited in running, jumping or lifting more than 
20 pounds.  When he obtained a private second opinion 
regarding his back in November 1991, the physician stated 
that the most remarkable finding was pain on straight leg 
raising at about 70 degrees on the right and 40 degrees on 
the left, and he suggested additional studies in view of 
definite extensor hallucis weakness (3/5) on the left.   

The report of an MEB notes that the "majority of the pain in 
the leg had resolved."  Examination revealed full strength 
and normal sensation in the lower extremities, and only mild 
tenderness to palpation over the lower lumbar area.  The 
December 1991 PEB report notes that the veteran had low back 
pain, chronic, with spasm and some neurologic findings and 
left leg pain without herniated disc, with mild limitation of 
motion and no evidence of radiculopathy.  The veteran was 
noted to be limited in agility and lifting.  

In a February 1992 statement, Dr. P., an Army medial officer, 
noted that the veteran had been evaluated with numerous tests 
and X-rays and that although it was obvious he had sustained 
a significant lower back injury, the Army was "unable to 
find any evidence of any major bony or neurological injury."  

The veteran was afforded a VA examination in June 1992, at 
which time X-rays showed "mild disc space narrowing at L5 to 
S1" and "[o]nly minimal anterior osteophyte formation" 
without facet arthrosis.  A June 1992 fee basis orthopedic 
examination report reflects the veteran's complaint of lumbar 
spine pain radiating from his left buttock to his left leg 
and calf, described as a stabbing sensation.  He also 
reported numbness in the posterior leg and foot, and the 
examiner noted that the veteran's back pain was described as 
an ache, aggravated by various activities.   Examination 
revealed that back flexion to 65 degrees, extension to 15 
degrees, rotation to 75 degrees, and abduction to 30 degrees 
bilaterally.  There was evidence of dorsolumbar tenderness 
and numbness in the L4 distribution on the left.  Muscle 
examination revealed 4/5 strength on the left as compared to 
the right in the lower extremity on all functions, and there 
was numbness in the L-4 distribution of the left leg.  
"Probably on a functional basis there was jerking and 
cogwheel giveaway weakness."  The examiner noted that recent 
X-rays showed six lumbar vertebrae with slight degenerative 
changes, and more pronounced narrowing at L6-S1 and facet 
changes at that point.  The diagnoses were low back pain, 
mild degenerative changes and six lumbar vertebrae.  The 
examiner stated that there the veteran had some anatomic 
function findings (i.e., sensory abnormality), but functional 
problems relative to weakness.  The examiner suggested that 
the veteran be afforded additional diagnostic studies to 
determine whether he had "anatomic, or functional type 
illness."  

By a rating decision dated in February 1993, the RO 
established service connection for residuals of a low back 
injury, to include mild degenerative changes and possible 
herniated nucleus pulposus, evaluated as 20 percent 
disabling.  

VA outpatient records dated in 1993 show multiple complaints 
of low back pain that radiated to or down the left leg.  A VA 
examination of the veteran's back was conducted in July 1994.  
The veteran complained of soreness and pain with lifting, as 
well as continuous lower back pain and intermittent numbness 
in the left calf.  The examiner noted no abnormality of 
curvature.  There was evidence of tenderness over the 
lumbosacral joint and the left paralumbar muscles.  Straight 
leg raising was positive at 65 degrees on the right and 45 
degrees on the left while supine, and positive at 80 degrees 
on the right and 70 degrees on the left while sitting.  The 
veteran demonstrated lumbar motion as follows: Forward 
flexion to 60 degrees; backward extension to 21 degrees; left 
lateral flexion to 27 degrees; right lateral flexion to 29 
degrees; rotation to 30 degrees on the left and 35 degrees on 
the right.  The veteran noted pain at all extremes of motion.  
There was no muscle atrophy or foot drop.  The diagnosis was 
degenerative disc disease of the lumbar spine with mild left 
sciatic radiculopathy.  An X-ray showed minimal 
osteoarthropathy and a narrowed L5 to S1 disc space.

VA outpatient treatment records reflect that in May 1997 the 
veteran complained of chronic back pain and it was noted that 
an MRI had shown L4 deterioration.  Additional VA outpatient 
records reflect complaints of back pain.  In August 1998 it 
was noted that the veteran obtained some relief of back pain 
with medication.  

In March 1999, the veteran reported for a VA neurologic 
examination.  The examiner reviewed the veteran's medical 
records and claims file and noted the history of his back 
injury while on duty in Saudi Arabia.  Currently the veteran 
complained of low back pain that radiated into the right hip 
and crossed over to the left hip, then radiating down the 
left thigh and leg.  He also complained of left lower 
extremity weakness and reported that when he was tired his 
left leg "gives out and starts hurting."  The veteran 
complained of flare-ups precipitated or aggravated by lifting 
heavy objects and walking.  There was no change with coughing 
or sneezing.  He had tried Tylenol #3, which helped him to 
relax.  It was reported that he usually did not take these 
medications, "only when the pain is severe."  The examiner 
noted that the veteran had one or two flare-ups per month and 
that there was functional loss during such periods.  

Examination revealed that lower extremity strength was 
normal, with the exception of slight breakaway weakness in 
the deltoid, marked breakaway weakness at the iliopsoas 
muscles bilaterally, and breakaway weakness of the quadriceps 
and left hamstrings.  Straight leg raising was negative at 90 
degrees when the veteran was distracted.  When the veteran 
was lying supine there was positive straight leg raising on 
the left at five degrees and on the right at 30 degrees.  The 
examiner described the veteran's gait as peculiar and broad-
based with a "waddling quality."  The examiner noted that 
the veteran was able to heel and toe walk.  Lower extremity 
EMG and NCV studies showed changes in the medial 
gastrocnemius muscles bilaterally, stated to be consistent 
with lumbosacral radiculopathy at S1.  The diagnoses were low 
back pain, secondary to bilateral lumbosacral radiculopathy, 
most likely at the S1 level; and symptom magnification.



Analysis

The veteran is service-connected for residuals of a low back 
injury with degenerative changes, currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293-5295.  38 C.F.R. § 4.27 (1999) provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  Id.  Here the record fails to show objective 
examination evidence of symptoms such as spasm, unilateral 
loss of spine motion, listing, or a marked limitation of 
forward motion, the criteria contemplated in assigning a 
40 percent evaluation under Diagnostic Code 5295.  Thus, 
application of that code will not serve to increase the 
assigned percentage evaluation.

38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  Under that code, a 20 percent 
evaluation is for moderate symptoms and recurring attacks.  A 
40 percent evaluation is applied for severe symptoms 
characterized by recurring attacks with intermittent relief.  
A 60 evaluation is the maximum evaluation for this diagnostic 
code, requiring evidence of a pronounced condition, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a.  

Also potentially relevant is the provision governing 
evaluations based on limitation of motion of the lumbar 
spine.  Moderate limitation is evaluated as 20 percent 
disabling and severe limitation is evaluated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 
Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999), which provide that disability of the 
musculoskeletal system is characterized as the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and contemplate 
factors such as crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, an impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing.  Id.  The VA Office of 
the General Counsel issued a precedent opinion that mandates 
consideration of the above with evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  See VAOPGCPREC 36-
97 (December 12, 1997).  

In this particular case, VA examination conducted in June 
1992 described the veteran's disc space narrowing as mild and 
examination in July 1994 revealed what was characterized by a 
competent professional as only mild sciatic radiculopathy.  
As late as August 1998, the veteran reported relief of his 
back pain with medication.  Examination in July 1994 was 
negative for atrophy or foot drop.  In connection with the 
recent examination in 1999, the examiner indicated that there 
were muscle changes consistent with radiculopathy and periods 
of flare ups and resulting functional loss.  However, it was 
noted that the veteran only had one or two
flare-ups a month and that he usually did not have to take 
medication, using such only when pain was severe.  Under 
Diagnostic Code 5293 the percentage ratings provided reflect 
the severity of symptoms and their frequency and duration.  
In this case, the evidence is consistent with "recurring 
attacks," something less than the recurring attacks with 
only intermittent relief required for a 40 percent rating.  
Additionally, the Board finds extremely probative the same 
examiner's notation of symptom magnification.  The examiner 
described the veteran's gait as "peculiar" and noted that 
straight leg raising was negative when the veteran was 
distracted.  The examiner noted normal lower extremity 
strength with the exception of some "breakaway" weakness, 
and further noted that the veteran was able to heel-and-toe 
walk.  Based on a review of clinical evidence showing only 
mild radiculopathy, and evidence that the veteran "usually" 
does not require pain medication, having to use it only when 
symptoms are severe, and that he has one or two flare-ups per 
month, the Board concludes that the back disability is best 
described as a moderate disability.  The competent evidence 
does not show that the veteran's spine is severely limited in 
motion, that he experiences severe radiculopathy, or that he 
has recurrent attacks with only intermittent relief to 
warrant assignment of a 40 percent evaluation under 
Diagnostic Code 5292 or 5293.  The competent evidence of 
record clearly does not show that a 60 percent evaluation is 
warranted under Diagnostic Code 5293.  There is no objective 
evidence of pronounced disability and, as stated, the veteran 
himself has reported experiencing only periods of 
exacerbation from which he does obtain relief with 
medication.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Specifically, the 
veteran is already in receipt of more than the maximum 
available schedular evaluation based on degenerative joint 
disease of the spine.  See 38 C.F.R. § 4.17a, Diagnostic Code 
5010 (1999).  His spine is not ankylosed; thus, application 
of 38 C.F.R. § 4.71a, Diagnostic Code 5286 (1999) is not 
warranted.  Nor is there any evidence that he had a fractured 
vertebra.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1999).  

In conclusion, the Board finds that the preponderance of the 
probative and competent evidence shows that the veteran's 
back disability does not meet or more nearly approximate the 
criteria for a rating in excess of 20 percent.  



Pterygium, status post left eye surgery

Factual Background

A service medical record dated in October 1969 reflects the 
veteran's complaints of fading left eye vision since June of 
that year.  In May 1971 the veteran complained of a spot in 
his left eye since May 1970 and reported that he had received 
a flash burn in February 1970.  Examination revealed 20/20 
vision bilaterally.  There was notation of a pterygium-like 
growth on the left eye.  Service evaluations from May 1972 to 
February 1973 revealed vision of 20/20 bilaterally and 
records show diagnoses of inactive pterygium.  

Medical evaluation in October 1980 revealed 20/15 and 20/25 
vision.  

By a rating decision dated in February 1993, the RO 
established service connection for pterygium of the left eye, 
status post surgery, and assigned a zero percent rating.

Evaluations in October 1988 and November 1989 revealed 
bilateral vision of 20/20.  When the veteran's eyes were 
evaluated in April 1999, the examiner noted a past ocular 
history remarkable for a pterygium.  Examination revealed 
best corrected vision of 20/20, each eye, and the examiner 
noted that Amsler grid and confrontation fields were within 
normal limits.  

Analysis

Pterygium is rated under 38 C.F.R. § 4.115, Diagnostic Code 
6034, based on loss of vision.  According to 38 C.F.R. 
§ 4.115, Diagnostic Code 6079, which governs vision loss, the 
evidence must show that the veteran has no better than 
corrected vision of 20/50 in one eye and of 20/40 in the 
other eye in order for a compensable evaluation of 10 percent 
to be assigned.  The best distance vision obtainable after 
best correction by glasses will be the basis of rating.  38 
C.F.R. § 4.75 (1998).  Compensation is payable for the 
combination of service-connected and nonservice-connected eye 
disabilities only where there is blindness in one eye as a 
result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability.  38 
C.F.R. § 3.383(a).  In this case, in the absence of blindness 
in both eyes, vision in the nonservice-connected eye is 
considered to be normal, 20/40 or better.  Moreover, the 
recent examiner noted vision correctable to 20/20 
bilaterally.  As such, a compensable evaluation is not 
warranted for pterygium under the Schedule and the veteran's 
claim is denied.

Hemorrhoids

Factual Background

At the time of VA examination conducted in June 1992, the 
examiner noted hemorrhoids and the veteran reported bleeding 
with every bowel movement.  Digital examination revealed 
varicosities of the internal rectal area and anoscopic 
examination showed a thrombosed hemorrhoids.  No fissures or 
fistulas were noted.  The internal hemorrhoids were stated to 
be minor, except for one that was thrombosed.  

By rating decision dated in February 1993, the RO established 
service connection for external and internal hemorrhoids and 
assigned a zero percent rating.

In June 1993, the veteran sought evaluation at a VA facility 
for bright red blood per rectum.  He was afforded a 
sigmoidoscopy that revealed a colonic polyp.  VA outpatient 
records dated in November 1993 note the veteran's rectal 
bleeding.  In March 1994 he complained of blood from his 
rectum.  VA outpatient records dated from June to September 
1994 reflect his complaints of bleeding hemorrhoids.  A 
record dated in October 1995 notes recent rectal bleeding.  
In April 1996 a complete blood count and was within the 
limits of normal.  Testing in September 1996 revealed an 
adenomatous polyp in the descending colon.  An operative 
report from September 1996 indicates that inflamed, internal 
hemorrhoids were responsible for the veteran's rectal 
bleeding.  In August 1998, he denied bright red blood per 
rectum and melena.  

The veteran was afforded a complete blood count by the VA in 
March 1999, the results of which were within normal limits.  
In April 1999, he was evaluated for his hemorrhoids.  He 
complained of bleeding approximately six times per year, 
lasting up to one week.  He denied any bleeding recently, 
stating that his last bleeding was probably one month earlier 
and that he had had extensive bleeding from the rectum 
approximately four months earlier.  The examiner noted that 
the veteran was on a diet because of weight gain.  The 
veteran denied any nausea or vomiting.  He complained of 
diarrhea one or two times a month and of some fecal 
incontinence when he strained doing physical activity.  The 
veteran stated that he treated his hemorrhoids with 
suppositories on a per needed basis.  The examiner noted that 
there were no fistulas, and no indication of anemia, 
malnutrition or debility.  There was a one-centimeter tender 
mass on rectal examination stated to most likely be a 
thrombosed hemorrhoid.  There was also evidence of redundant 
tissue secondary to hemorrhoids.  The diagnosis was internal 
and external hemorrhoids with frequent reoccurrence.  

Analysis

The veteran's service-connected hemorrhoids are rated under 
the criteria found in 38 C.F.R. § 4.114, Diagnostic Code 
7336, pertaining to external or internal hemorrhoids.  Under 
that code, a zero percent rating is provided for hemorrhoids 
which are mild or moderate.  To warrant a compensable rating 
of 10 percent, the hemorrhoids must be "[l]arge or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences."  38 C.F.R. § 4.14, Code 
7336.  With persistent bleeding and with secondary anemia, or 
with fissures, a 20 percent evaluation is warranted.  Id.  

At the time of recent examination, the examiner noted a 
probably thrombosed hemorrhoid, redundant tissue secondary to 
hemorrhoids, and that the veteran suffered from frequent 
reoccurrence.  Considering such in conjunction with 
outpatient records showing treatment for recurrent 
hemorrhoids, the veteran's hemorrhoids meet the criteria for 
a 10 percent evaluation.  However, no higher evaluation is 
warranted as the competent and probative evidence does not 
show anemia or fissures, which are contemplated in the 
assignment of higher than a 10 percent evaluation.  In fact, 
complete blood counts taken in April 1996 and March 1999 were 
normal.  


ORDER

Service connection for residuals of an injury to the head, to 
include scarring, is denied.

Service connection for loss of bowel control, claimed as 
secondary to a service-connected low back disability, is 
denied.

Service connection for loss of bladder control, claimed as 
secondary to a service-connected low back disability, is 
denied.

An evaluation in excess of 20 percent for service-connected 
residuals of a low back injury with degenerative changes, is 
denied.

A compensable evaluation for service-connected pterygium, 
status post left eye surgery is denied.

A 10 percent evaluation for service-connected hemorrhoids is 
granted, subject to the laws and regulations governing 
monetary awards.

The claims of entitlement to service connection for hearing 
loss/tinnitus are well grounded.

REMAND

In August 1996, the Board remanded this case to obtain 
further development including a VA examination and medical 
opinion as to the etiology of the veteran's hearing loss and 
tinnitus.  Although the veteran was examined, no opinion as 
to etiology was stated.  While the Board expresses regret at 
the necessity for a further remand of this matter, the 
evidence of record remains insufficient for an informed 
appellate decision regarding the veteran's claimed 
entitlement to service connection for hearing loss and 
tinnitus.  It is now well-settled that in its decisions, the 
Board may not rely upon its own unsubstantiated medical 
opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Furthermore, the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the above-referenced matters are returned to the 
RO for the following:

1.  The RO should ensure that all records 
of pertinent medical treatment or 
evaluation for hearing loss and/or 
tinnitus, VA or non-VA, are associated 
with the claims file.  

2.  The RO should schedule an ear, nose 
and throat examination for the veteran as 
indicated in the August 1996 Board 
remand, and request the examiner to 
answer in writing each pertinent question 
set out in that remand (see paragraph 
number 7, pp. 8-9).  The examiner also 
should state an opinion as to the likely 
etiology of any tinnitus.  The claims 
folder and a copy of the prior and 
current remands, MUST be made available 
to the examiner for review before the 
examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the issues of 
entitlement to service connection for 
hearing loss and tinnitus.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 


